Citation Nr: 0116163	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  01-00 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tension headaches, 
including as due to undiagnosed illness.

2.  Entitlement to service connection for a chronic upper and 
lower respiratory condition, including as due to undiagnosed 
illness.

3.  Entitlement to service connection for a muscle condition, 
including as due to undiagnosed illness.

4.  Entitlement to service connection for sleep pattern 
disturbance with resultant fatigue, including as due to 
undiagnosed illness.

5.  Entitlement to an increased rating for service-connected 
patellofemoral syndrome of the left knee, currently evaluated 
as 10 percent disabling.

6.  Entitlement to an increased rating for service-connected 
esophagitis, currently evaluated as 10 percent disabling.

7.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from September 1988 to 
October 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Fargo, North 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the appellant 
entitlement to an increased rating for service-connected 
esophagitis, currently evaluated as 10 percent disabling; and 
from a July 2000 rating decision, which denied entitlement to 
an increased rating for patellofemoral syndrome of the left 
knee, evaluated as 10 percent disabling, denied entitlement 
to service connection for tension headaches, an upper and 
lower respiratory condition, a muscle condition, and sleep 
pattern disturbance with fatigue, claimed as due to 
undiagnosed illness, and denied entitlement to a total rating 
based on individual unemployability.  

The appellant, through his representative, in his April 2001 
brief, raised the issue of entitlement to service connection 
for a psychiatric disability.  This issue is referred to VARO 
for appropriate action.

The Board observes that, in a May 2000 statement, although 
the appellant specifically withdrew his claim for service 
connection for ulcerative colitis, appendectomy, and 
gastroenteritis which had been denied in VARO's May 1998 
rating decision, and expressed a desire to pursue his pending 
claims for an increased rating for his service-connected left 
knee disability and service connection for his "Persian Gulf 
conditions", it is unclear whether he wished to withdraw his 
claim for an increased rating for esophagitis.  Therefore, 
the appellant is advised that should he wish to withdraw his 
claim for an increased rating for esophagitis, he should so 
notify VARO in writing. 

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Specifically, the Board notes that excuses from MeritCare 
Clinic Bemidji for work absences were submitted.  However, 
the records regarding such treatment have not been associated 
with the claims file.  Further, the appellant reported 
treatment at the "ER Bemidji" for headaches 3 to 4 months 
prior to his March 1999 VA medical examination.  These 
records have likewise not been associated with the claims 
file.

Accordingly, this case is REMANDED for the following:

1.  VARO should contact the appellant and 
request that he identify all VA or non-VA 
medical care providers who have treated 
him for his claimed disabilities.  After 
securing any necessary releases, the RO 
should obtain copies of all treatment 
records referred to by the appellant 
which have not been previously obtained, 
including any available treatment records 
from MeritCare Clinic Bemidji.  These 
records should then be associated with 
the claims file.

2.  VARO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


